          Case 2:20-cv-03068-WBV-JVM Document 1 Filed 11/11/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

RODNEY ROUSSEL,                             )
                                            )
          Plaintiff,                        )   Civil Action No.: 2:20-cv-3068
                                            )
          v.                                )   Judge:
                                            )
ENTERGY SERVICES, LLC and                   )   Magistrate:
EXPERIAN INFORMATION                        )
SOLUTIONS, INC.                             )   Division:
                                            )
          Defendants.                       )

                              PLAINTIFF’S COMPLAINT

          Plaintiff, RODNEY ROUSSEL (“Plaintiff”), through Plaintiff’s attorney, Hair,

Shunnarah, Trial Attorneys, LLC, alleges the following against Defendants, ENTERGY

SERVICES, LLC (“Entergy”) and EXPERIAN INFORMATION SOLUTIONS, INC.

(“Experian”) (jointly “Defendants”):

                                   INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Credit Reporting Act, 15 U.S.C. § 1681,

et seq.

                             JURISDICTION AND VENUE

   2. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. §

1681p.

   3. Jurisdiction of this court arises pursuant to 1681p, which states that such actions

may be brought and heard before any appropriate United States district court without

regard to the amount in controversy.
       Case 2:20-cv-03068-WBV-JVM Document 1 Filed 11/11/20 Page 2 of 5




   4. Venue and personal jurisdiction in this District are proper because Defendants do

or transacts business within this District and a material portion of the events at issue

occurred in this District.

                                         PARTIES

   5. Plaintiff is a natural person residing in Belle Rose, Louisiana.

   6. Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1681a(c).

   7. Experian is a consumer reporting agency as that term is defined by 15 U.S.C. §

1681a(f).

   8. Experian is domiciled in Columbus, Ohio.

   9. Entergy is a furnisher of information as contemplated by 15 U.S.C. § 1681s-2(b)

that regularly and in the ordinary course of business furnishes information to a consumer

credit reporting agency.

   10. Entergy is domiciled in New Orleans, Louisiana.

   11. Defendants acted through their agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

   12. Defendants’ agents, employees, officers, members, directors, and representatives

were working within the course and scope of their employment when taking the actions

stated herein.

                             FACTUAL ALLEGATIONS

   13. Plaintiff was the victim of identity theft and an Entergy account (the “Account”)


                                             2
       Case 2:20-cv-03068-WBV-JVM Document 1 Filed 11/11/20 Page 3 of 5




was opened in his name.

   14. In or around May of 2019, Entergy began furnishing information regarding the

Account to Experian.

   15. Entergy reported false information as the Account was not his, including a false

date the account was opened, false terms, false credit limit or original amount, false

recent balance, and a false status.

   16. Plaintiff disputed the false information Entergy furnished to Experian with

Experian and Entergy.

   17. Plaintiff included in the dispute all information necessary to determine the

account was fraudulent, including all necessary details and reports, including an identity

theft report and police report.

   18. Entergy furnished inaccurate information to Experian after notice from Plaintiff

that the information was inaccurate.

   19. Experian reported inaccurate information on Plaintiff’s credit file after notice

from Plaintiff that the information was inaccurate.

   20. Defendants failed to conduct a proper investigation into their reporting of false

information regarding Plaintiff.

   21. Defendants failed to correct their reporting of false information regarding

Plaintiff.

   22. Defendants are familiar with the FCRA.




                                             3
      Case 2:20-cv-03068-WBV-JVM Document 1 Filed 11/11/20 Page 4 of 5




   23. Plaintiff has suffered mental and emotional distress due to Defendants’ illegal

actions and omissions.

   24. Plaintiff has suffered financial and economic losses due to Defendants’ illegal

actions and omissions.

            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

   25. The preceding paragraphs are incorporated as if fully stated herein.

   26. Defendants’ actions and omissions constitute numerous and multiple willful,

reckless, or negligent violations of 15 U.S.C § 1681s-2

   27. Defendants’ actions and omissions constitute numerous and multiple willful,

reckless, or negligent violations of the FCRA pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                    JURY DEMAND

   28. Plaintiff hereby demands a trial by jury.

                                PRAYER FOR RELIEF

       Plaintiff respectfully requests that judgment be entered in Plaintiff’s favor and

against Defendants, including the following relief:

   1. An injunction requiring Defendants to cease all collection efforts and credit

       reporting of the Account.

   2. Statutory damages under 15 U.S.C § 1681n.

   3. All actual damages suffered by Plaintiff pursuant to 15 U.S.C. § 1681n.

   4. All costs and attorney’s fees incurred by Plaintiff pursuant to 15 U.S.C. § 1681n.

   5. Any punitive damages the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2)


                                             4
     Case 2:20-cv-03068-WBV-JVM Document 1 Filed 11/11/20 Page 5 of 5




  6. Any other relief this Court deems appropriate.

DATED: November 11, 2020               RESPECTFULLY SUBMITTED,

                                       /s/ Samuel J. Ford
                                       Samuel J. Ford, Esq. #36081
                                       Hair Shunnarah Trial Attorneys, LLC
                                       4621 West Napoleon Avenue, Suite 204
                                       Metairie, Louisiana 70001
                                       ford@hairshunnarah.com
                                       T: 504.684.5200, Ext. 5
                                       F: 504.613.6351




                                          5
